EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Roger Chen (Reg. No.: 67,314) on 11/16/2021.
The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 1, 4-11 and 13-15 as follows:

--1. (Currently Amended): A detecting device for detecting a stack light state, comprising: 

a logic circuit coupled to the low-pass filter and configured to determine the stack light state according to the first output voltage; 
wherein the logic circuit comprises: 
a voltage follower; and 
a processor coupled to the voltage follower and configured to determine the stack light state according to the first output voltage; 
wherein the input signal is a pulse width modulation signal 
wherein the stack light state is one of persistent on, persistent off and twinkling; 
wherein the input signal is a control signal related to a stack light, and the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and
wherein a range of the voltage value of a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal.-- 

--4. (Currently Amended): The detecting device of claim 1, wherein when the first output voltage is lower than or equal to a first voltage level, the processor determines that the stack light state is in [[a]] persistent off state.--



--6. (Currently Amended): The detecting device of claim 1, wherein when the first output voltage is between [[the]] a first voltage level and [[the]] a second voltage level, the processor determines that the stack light state is in [[a]] twinkling state.--

--7. (Currently Amended): A detecting device for detecting a stack light state, comprising: 
a low-pass filter configured to perform low-pass filtering on an input signal to generate a first output voltage; and 
a logic circuit coupled to the low-pass filter and configured to determine the stack light state according to the first output voltage; 
wherein the logic circuit comprises: 
a plurality of comparator circuits configured to generate a plurality of logic results according to the first output voltage; and 
a processor coupled to the plurality of comparator circuits and configured to determine the stack light state according to the plurality of logic results; 
wherein the plurality of logic results are related to a relationship between a first voltage level and a second voltage level; 

wherein the stack light state is one of persistent on, persistent off and twinkling; 
wherein the input signal is a control signal related to a stack light, and the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and 
wherein a range of the voltage value of a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal.--

--8. (Currently Amended): The detecting device of claim 7, wherein when the first output voltage is lower than or equal to the first voltage level, the processor determines that the stack light state is in [[a]] persistent off state.--

--9. (Currently Amended): The detecting device of claim 7, wherein when the first output voltage is higher than the second voltage level, the processor determines that the stack light state is in [[a]] persistent on state.--

--10. (Currently Amended): The detecting device of claim 7, wherein when the first output voltage is between [[the]] a first voltage level and [[the]] a second voltage level, the processor determines that the stack light state is in [[a]] twinkling state.--


comprising: 
performing low-pass filtering by a low pass filter on an input signal to generate a first output voltage; and
determining the stack light state according to the first output voltage by a logic circuit; wherein the logic circuit is coupled to the low pass filter; and 
wherein the logic circuit comprises a voltage follower and a processor; and the processor is coupled to the voltage follower;
wherein the input signal is a pulse width modulation signal 
wherein the stack light state is one of persistent on, persistent off and twinkling;
wherein the input signal is a control signal related to a stack light, and the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and 
wherein a range of the voltage value of a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal.--

--13. (Currently Amended): The detecting method of claim 11, wherein the step of determining the stack light state according to the first output voltage comprises: when the first output voltage is lower than or equal to a first voltage level, determining that the stack light state is in [[a]] persistent off state.-- 


--15. (Currently Amended): The detecting method of claim 11, wherein the step of determining the stack light state according to the first output voltage comprises: when the first output voltage is between [[the]] a first voltage level and [[the]] a second voltage level, determining that the stack light state is in [[a]] twinkling state.--




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1, 2 and 4-16 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 11/01/2021, with respect to the rejection of independent claims 1, 7 and 11 have been fully considered and finds the claims allowable because of the amendment filed on 11/01/2021 with Examiner’s amendment dated on 11/16/2021. 
Applicant argues on page 7-11 of the remarks, filed on 11/01/2021 regarding the rejection of claims 1, 2, 4-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 20110273095 A1), in view of Joseph et al. (US 20140354150 A1) and further in view of Lys et al. (US 20010028227 Al) and Claims 11-15 under 35 U.S.C. 103 as being unpatentable over Myers ‘095 A1 in view of Joseph et al. ‘150 A1, that, “Since the comparator 140 of Myers is utilized for generating a waveform having different frequency from the input waveform to control the dimming effect of LEDs 22, Myers cannot teach the feature of the input signal and the logic circuit of the instant application, which determines a twinkling frequency of the stack light according to a voltage value of the first output voltage, as readable in the amended claim 1 of the instant application.
Therefore, Myers fails to teach the features, as required by the amended claim 1 of the instant application. In addition, Lys and Joseph fail to compensate the deficiency of Myers (Remarks-Page 10).
Since the amended claims 7 and 11 share the features of the amended claim 1, Myers, Joseph and Lys cannot teach the features as required by the amended claims 7 and 11 (Remark-Page 11).”

Applicant’s argument filed 11/01/2021 regarding the rejection of claims 1, 2, 4-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 20110273095 A1), in view of Joseph et al. (US 20140354150 A1) and further in view of Lys et al. (US 20010028227 Al), Claims 11-15 under 35 U.S.C. 103 as being unpatentable over Myers ‘095 A1 in view of Joseph et al. ‘150 A1 is persuasive because of the amendment filed on 11/01/2021 and with the examiner’s amendment dated 11/16/2021. Therefore, the rejection of independent claims 1, 7 and 11 has been withdrawn.

Claims 1, 2 and 4-16 are allowed as set forth below. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a processor coupled to the voltage follower and configured to determine the stack light state according to the first output voltage; 
wherein the input signal is a pulse width modulation signal;
wherein the stack light state is one of persistent on, persistent off and twinkling; 
wherein the input signal is a control signal related to a stack light, and 
the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and
wherein a range of the voltage value of a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal. 

Myers et al. (US 20110273095 A1), Joseph et al. (US 20140354150 A1) and Lys et al. (US 20010028227 A1) are regarded as the closest prior art to the invention of claim 1. Myers discloses. “Lighting devices and more particularly to power control for light emitting devices in  The variable duty-cycle fixed amplitude square wave from the duty cycle detection circuit 110 is then filtered by the averaging circuit 120 to create an average value; higher level for higher duty-cycles, lower level for lesser duty-cycles. The averaging circuit 120 is illustrated as a filter that includes resistor R1 and capacitor C1 (Paragraph [0060] Line 1-12). The output of the RC filter is provided to the positive input of a second comparator U3 and is compared to a fixed-frequency fixed-amplitude triangle/saw tooth wave generated by the op amp (i.e., operational amplifier) U2, resistors R2, R3 and R4 and the capacitor C2.  The triangle/saw tooth waveform is connected to the negative input of the comparator U3.  The output of the comparator U3 is a square wave which has a duty-cycle proportional to the voltage level at the positive input of the comparator U3 (the output of the averaging circuit 120) and a frequency equal to that of the triangle/saw tooth wave. The square wave can be used to gate LEDs on and off for a dimming effect (Paragraph [0061] Line 1-18)”. However Myers does not disclose the stack light state is one of persistent on, persistent off and twinkling and wherein the logic circuit comprises: a voltage follower; and a processor coupled to the voltage follower and configured to determine the stack light state, the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and wherein a range of the voltage value of a voltage level of the first output voltage is between a  As shown in FIG. 6, a circuit 10 for a digitally controlled LED-based light includes an LED assembly 12 containing LED output channels 14, which are controlled by the processor 16. Data and power are fed to the circuit 10 via power and data input unit 18; Paragraph [0100] Line 1-5). The processor 16 controls the intensity of different color individual LEDs, semiconductor dies, or the like of the LED system 120 to produce illumination in any color in the spectrum; Paragraph [0096] Line 13-16). Transistors 899 and 901 form a bi-directional Class B voltage follower of a standard design, and the voltage at the junction of their emitters follows the transition at the node connected to capacitor 893 (Paragraph [0141] Line 34-38)”. However Lys does not disclose that the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and wherein a range of the voltage value of a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal. Therefore the invention of Myers, Joseph and Lys, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “a processor coupled to the voltage follower and configured to determine the stack light state according to the first output voltage; wherein the input signal is a pulse width modulation signal;” and also in 
 
Claims 2 and 4-6 are allowed by virtue of their dependence from claim 1. 

Regarding claim 7, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a processor coupled to the plurality of comparator circuits and configured to determine the stack light state according to the plurality of logic results; 
wherein the plurality of logic results are related to a relationship between a first voltage level and a second voltage level; 
wherein the input signal is a pulse width modulation signal; 
wherein the stack light state is one of persistent on, persistent off and twinkling; 
wherein the input signal is a control signal related to a stack light, and the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and 
wherein a range of the voltage value of a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal.

The most pertinent prior art of record to Myers et al. (US 20110273095 A1), Joseph et al. (US 20140354150 A1) and Lys et al. (US 20010028227 A1), failed to specifically teach the invention as claimed. However, the invention of Myers, Joseph and Lys, even if modified, do not a processor coupled to the plurality of comparator circuits and configured to determine the stack light state according to the plurality of logic results; wherein the plurality of logic results are related to a relationship between a first voltage level and a second voltage level; wherein the input signal is a pulse width modulation signal; wherein the stack light state is one of persistent on, persistent off and twinkling; wherein the input signal is a control signal related to a stack light, and the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and wherein a range of the voltage value of a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal” and also in combination with all other elements in claim 7 distinguish the present invention from the prior art. 


Claims 8-10 and 16 are allowed by virtue of their dependence from claim 7. 


Regarding claim 11, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the logic circuit comprises a voltage follower and a processor; and the processor is coupled to the voltage follower;
wherein the input signal is a pulse width modulation signal;
wherein the stack light state is one of persistent on, persistent off and twinkling;
wherein the input signal is a control signal related to a stack light, and the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and 
wherein a range of the voltage value of a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal.

The most pertinent prior art of record to Myers et al. (US 20110273095 A1), Joseph et al. (US 20140354150 A1) and Lys et al. (US 20010028227 A1), failed to specifically teach the invention as claimed. However, the invention of Myers, Joseph and Lys, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein the logic circuit comprises a voltage follower and a processor; and the processor is coupled to the voltage follower; wherein the input signal is a pulse width modulation signal; wherein the stack light state is one of persistent on, persistent off and twinkling; wherein the input signal is a control signal related to a stack light, and the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and wherein a range of the voltage value of a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal” and also in combination with all other elements in claim 11 distinguish the present invention from the prior art. 

Claims 12-15 are allowed by virtue of their dependence from claim 11. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Lee (US 20150359057 A1) discloses, “CONTROLLER AND METHOD FOR DIMMING LIGHT-EMITTING DIODES-a controller for dimming light-emitting diodes. The controller includes a pulse width modulation pin, a low-pass filter, a frequency detection unit, and a control signal generation module. The pulse width modulation pin is used for receiving a pulse width modulation signal generated by a micro-controller. The low-pass filter is used for generating a direct current signal according to the pulse width modulation signal. The frequency detection unit is used for generating a logic value according to a threshold and the pulse width modulation signal. The control signal generation module is coupled to the low-pass filter and the frequency detection unit for generating a switch control signal to a first switch connected to the light-emitting diodes in series according to the direct current signal, the logic value, a reference voltage, and the pulse width modulation signal, wherein the first switch is turned on and off according to the switch control signal. When a frequency of the pulse width modulation signal is lower than the threshold, the controller enters a digital dimming mode, and when the frequency wherein the stack light state is one of persistent on, persistent off and twinkling. Again Lee disclose that the control signal generation module generates a switch control signal to a first switch connected to the light-emitting diodes in series according to the direct current signal, the logic value, a reference voltage, and the pulse width modulation signal. However Lee does not disclose wherein the input signal is a control signal related to a stack light, and the logic circuit is configured to determine a voltage value of the first output voltage corresponding to a range of twinkling frequency of the stack light accordingly; and wherein a range of the voltage value of a voltage level of the first output voltage is between a highest voltage level and a lowest voltage level of the pulse width modulation signal. Therefore the invention of Lee, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, all the limitations in the claim which distinguish the present invention from the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866